DETAILED ACTION
This communication is responsive to the amended claims filed 12/13/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 19, 21-27, 29-31 and 33-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen (U. S. Pat. - 10,075,786) in view of Natvig (U. S. Pat. App. Pub. – 2004/0184635).
Regarding claims 19 and 27, Larsen discloses a removable (col. 8, lines 17-21 and col. 9, lines 6-14) lines headphone protector (100), said the protector comprising an outer component (102, 104 and 106) made of a single fabric capable of fitting over said front and at least in part the side of existing ear cushions, wherein the outer component is shaped with one or more junction (Fig. 2) and/or permanent crimps placed in the material at areas corresponding to the external edge of the ear cushion to conform to the shape of the front and side of the ear cushion and said outer component fabric is water-resistant (col. 6, lines 5-7, 18-20) as claimed. But Larsen may not specially teach seams for the junction as claimed. Natvig discloses a headphone protector, including a headband protector (Fig. 2), wherein the protector is made by fabric and stitched with seam. Therefore, it would have been obvious to one having ordinary skill in the art before the 
	Regarding claim 21, Larsen further discloses the removable headphone protector, wherein the outer component comprises (102, 104 and 106) an inner and outer surface, and said inner surface is waterproof (col. 6, lines 5-7, 18-20).
	Regarding claims 22 and 29, Larsen further discloses the removable headphone protector, wherein said protector further consists of an inner liner material (104b), wherein said inner liner material is fused to the outer component (Fig. 2).
Regarding claims 23 and 30, Larsen further disclose the headphone protector, wherein said protector further consists of an inner liner material (104b). But Larsen and Natvig may not specially teach that said inner liner material is detachable from the outer component as claimed. Since providing suitable adhesive means for desirably attach/detach inner liner material for a headphone is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide detachable inner liner material for the headphone taught by Larsen, in order to provide desirable features, such as interchangeable and replaceable inner liner material for the headphone.
	Regarding claims 24 and 31, Larsen further discloses the removable headphone protector, wherein said outer component (106) comprises an internal rim (by 104) that defines a hole (Figs. 1-2) in front of a speaker of said over-ear headphones and internal rim is reinforced with a seam and/or stitching (Fig. 1).
	Regarding claim 25, Larsen further discloses the removable headphone protector, wherein said outer component (102, 104 and 106) comprises an external rim (Figs. 1-2) that is reinforced with a seam and/or stitching (Fig. 1)

	Regarding claims 34 and 36, Larsen further discloses the removable headphone protector, wherein said fabric is shaped with one or more seams (col. 7, lines 1-11) at areas corresponding to the external edge of the ear cushion to conform to the shape of the front and side of the ear cushion (Figs. 1-2) as claimed.
	Regarding claims 35 and 37, Larsen further discloses the removable headphone protector, wherein said fabric is shaped with one or more crimps (col. 7, lines 1-11) at areas corresponding to the external edge of the ear cushion to conform to the shape of the front and side of the ear cushion (Figs. 1-2) as claimed.  
Claims 20 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen (U. S. Pat. - 10,075,786) in view of Natvig (U. S. Pat. App. Pub. – 2004/0184635), further in view Alao (U. S. Pat. App. Pub. – 2014/0321661).
Regarding claims 20 and 28, Neither Larsen nor Natvig specially teach that said protector further comprises a water-absorbent fabric as claimed. Alao discloses a headphone (1) comprising a protector (15) for the headphone (Fig. 1), wherein said protector further comprises a water-absorbent fabric ([0046]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable water-absorbent fabric for some part of the fabric of the headband protector taught by Larsen and Natvig, especially for the part facing the user’s skin, in order to provide comfort for users when using the headphone.
Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen (U. S. Pat. - 10,075,786) in view of Natvig (U. S. Pat. App. Pub. – 2004/0184635), and further in view of Siskin et al. (U. S. Pat. – 7,668,330).
Regarding claim 32, Larsen further disclose the headphone protector, wherein said protector (100) comprises an outer component (Fig. 2), and said protector comprises at least one water-resistant fabric (col. 6, lines 5-7, 18-20). But Larsen and Natvig may not specially teach a headband protector as claimed. Siskin et al. disclose a headphone protector, including a headband protector (Figs. 4-5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable headband protective cover for the headphone protective protector taught by Larsen, in order to provide further protection for the headphone.
Response to Amendment
Applicant’s arguments dated 12/13/2021 have been fully considered, but they are not deemed to be persuasive.
The cited primary reference (US-10,075,786) does clearly show a removable (as the cover 100 is configured to be placed and removed for cleaning and be re-placed on the earpiece 110, determining that a seal continues to form is important as the periodic stretching may degrade the friction-inducing element 150 (col. 8, lines 17-21) and in one embodiment, the user may remove the headphone earpiece cover from an earpiece, dispose of it, and replace it with a new cover if desired. To remove the headphone earpiece cover, the user may expand one or more flexible apertures of the headphone earpiece cover and slide the headphone earpiece through the aperture. In some embodiments, the user may slide the wire out of an aperture of the headphone earpiece cover to remove the wire from the headphone earpiece cover (col. 9, lines 6-14)) headphone protector (100), said the protector comprising an outer component (102, 104 and 106) made of a single fabric capable of fitting over said front and at least in part the side of existing ear cushions, one or more junction (Figs. 1-2) and/or permanent crimps placed in the material at areas corresponding to the external edge of the ear cushion to conform to the shape of the front and side of the ear cushion and said outer component fabric is water-resistant (in one embodiment, one or more edges of the first fabric 102 may include a serge edge. Also, in some implementations, a water repellant may be added to the first fabric 102 (col. 6, lines 5-7) and further, the second fabric 104 may include a polyester-spandex blend. Also, in some implementations, a water-repellant may be added to the second fabric 104 (col. 6, line 18-20)) as claimed. But the cited primary reference may not specially teach seams for the junction as claimed. The cited secondary reference (US – 7,006,649) discloses a headphone protector, including a headband protector (Figs. 1-2), wherein the protector is made by fabric and stitched with seam (the earphone is attached to an inner side of a covering fabric, and a lead enters through a seam in the fabric at a lower end of the earmuff for connection to a sound source; FIG. 1b is a prior art earmuff with earphone sold by Asics. The earphone is seated in a pocket that is stitched by sewing to an inner side of a covering fabric, and a lead enters through a seam in the fabric at a front periphery of the earmuff for connection to a sound source (col. 1, lines 57-65)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable stitching seam or seams for connecting each pieces of fabric of the headphone protector taught by the primary reference, in order to effectively and efficiently manufacture the headphone protector.
Regarding the newly added claims 34-37, the primary reference still shows all limitations as claimed (please see the rejection above).
Conclusion
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651